 Case 5:20-cv-05058-LLP Document 43 Filed 08/04/21 Page 1 of 2 PageID #: 424




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            WESTERN DIVISION


ROSEBUD SIOUX TRIBE and their
members, OGALALA SIOUX TRIBE
and their members, LAKOTA PEOPLE'S
LAW PROJECT, Kimberly Dillon, and
Hoksila White Mountain,

                     Plaintiffs,
                                                       5:20-cv-5058
             vs.


STEVE BARNETT, in his official                            25'(5
capacity as Secretary of State for the State
of South Dakota and Chairperson of the
South Dakota State Board of Elections;
LAURIE GILL, in her official capacity as
Cabinet Secretary for the South Dakota
Department of Social Services; MARCIA
HULTMAN, in her official capacity as
Cabinet Secretary for the South Dakota
Department of Labor and Regulation; and
CRAIG PRICE, in his official capacity as
Cabinet Secretary for the South Dakota
Department of Public Safety,

                    Defendants


      Pending before the Court is Plaintiffs' Motion to Amend Complaint (Doc.
37) with the Proposed Amended Complaint attached. No objection has been filed
by the Defendants.
 Case 5:20-cv-05058-LLP Document 43 Filed 08/04/21 Page 2 of 2 PageID #: 425




      Accordingly, IT IS ORDERED that Plaintiffs' Motion to Amend Complaint
is granted.


      Dated this        day of August, 2021.




                                         BY THE COURT:




                                         Lawrence L. Piersol
                                         United States District Judge
ATTEST:
MATTHEWW. THELEN, CLERK
